Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Chang Hua Zeng appeals the district court’s order dismissing his complaint after concluding that res judicata precluded *36Chang’s claims. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Chang’s informal brief does not challenge the basis for the district court’s disposition, Chang has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid tjie decisional process.
AFFIRMED